This is an application for leave to appeal from refusal of a writ of habeas corpus.
This petitioner claims that he was unlawfully sentenced *Page 738 
to eighteen months on the charge of common assault in the Circuit Court for Wicomico County, without a warrant or indictment. He claims that there was not sufficient evidence to convict him, that his wife testified that he broke her arm while the certificate from the doctor showed that her arm was not broken. Assault being a common-law offense and a misdemeanor the sentence is in the discretion of the court, according to the circumstances of the case. If the sentence was too severe redress may be sought through the executive authorities. Hooper v. Warden,190 Md. 723, 60 A.2d 183, just decided. There are no docket entries or record to show lack of an indictment to support petitioner's contentions. Rountree v. Warden, 189 Md. 292, 55 A.2d 847. There is no showing of denial of fundamental rights. The questions of guilt or innocence and the sufficiency of the evidence cannot be retried on habeas corpus. Olewiler v. Brady,185 Md. 341, 344, 44 A.2d 807; Bernard v. Warden, 187 Md. 273,49 A.2d 737; Copeland v. Wright, 188 Md. 666, 53 A.2d 553.
Application denied, without costs.